 



Exhibit 10.6

PROMISSORY NOTE

                                                      Principal   Loan Date  
Maturity   Loan No.   Call/Doll   Account   Officer   Initials
$5,000,000.00
    08-26-2004       02-01-2005                                      

References in the shaded areas are for Lender’s use only and do not limit the
applicability of this
document to any particular loan or item.
Any item above containing ***** has been omitted due to text length limitations.

             
Borrower:
  Desert Capital Reit, Inc.   Lender:   Beresford Bancorporation, Inc.

  357 Renaissance Drive, Suite A       Beresford Bancorp

  Las Vegas, NV 89919       600 Main Street

          P.O. Box 1029

          Britton, SD 57430-1029

          (605) 448-2643



--------------------------------------------------------------------------------

         
Principal Amount: $5,000,000.00
  Initial Rate: 7.250%   Date of Note: August 26, 2004

PROMISE TO PAY. Desert Capital Reit, Inc. (“Borrower”) promises to pay to
Beresford Bancorporation, Inc. (“Lender”), or order in lawful money of the
United States of America, the principal amount of Five Million & 00/100 Dollars
($5,000,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance.

PAYMENT. Borrower will pay this loan on demand. Payment in full is due
immediately upon Lender’s demand. If no demand is made, Borrower will pay this
loan in one payment of all outstanding principal plus all accrued unpaid
interest on February 1, 2005. In addition, Borrower will pay regular monthly
payments of all accrued unpaid interest due as of each payment date, beginning
September 25, 2004, with all subsequent interest payments to be due on the same
day of each month after that. Unless otherwise agreed or required by applicable
law, payments will be applied first to accrued unpaid interest, then to
principal, and any remaining amount to any unpaid collection costs and late
charges. The annual interest rate for this Note is computed on a 365/366 basis;
that is, by applying the ratio of the annual interest rate over a year of
360 days, multiplied by the outstanding principal balance, multiplied by the
actual number of days the principal balance is outstanding. Borrower will pay
Lender at Lender’s address shown above or at such other place as Lender may
designate in writing.

VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an Index which is the 10 Treasury Bill Rate
plus 3% (the “Index”). Lender will tell Borrower the current Index rate upon
Borrower’s request. The interest rate change will not occur more often than each
Month. Borrower understands that Lender may make loans based on other rates as
well. The Index currently is 7.260%per annum. The interest rate to be applied to
the unpaid principal balance of this Note will be at a rate equal to the Index,
rounded to the nearest 0.125 percent, resulting in an initial rate of 7.250% per
annum. NOTICE: Under no circumstance will the interest rate on this Note be more
than the maximum rate allowed by applicable law.

PREPAYMENT; MINIMUM INTEREST CHARGE. In any event, even upon full prepayment of
this Note, Borrower understands that Lender is entitled to a minimum interest
charge of $75.00. Other than Borrower’s obligation to pay any minimum interest
charge, Borrower may pay without penalty all of a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked “pain in full”,
“without recourse”, or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s right under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes “payment in full”
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to:
Beresford Bancorporation, Inc.: Beresford Bancorp; 600 Main Street; PO Box 1029;
Britton, SD 57430-1029.

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the regularly scheduled payment or $10.00, whichever is greater.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, Lender, at its option, may, if permitted under applicable law,
increase the variable interest rate on this Note 5.000 percentage points. The
interest rate will not exceed the maximum rate permitted by applicable law.

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

Payment Default. Borrower falls to make any payment when due under this Note.

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained n any other agreement between Lender and Borrower.

1



--------------------------------------------------------------------------------



 



False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or unreasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
Indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity or, under liability
under, any guarantor of the indebtedness evidenced by this Note. In the vent of
a death, Lender, at its option, may be shall not be required to, permit the
guarantor’s estate to assume unconditionally the obligations arising under the
guaranty in a manner satisfactory to Lender, and, in doing so, cure any Event of
Default.

Change of Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

Insecurity. Lender in good faith believes itself insecure.

Cure Provisions. If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured (and no event
of default will have occurred) if Borrower, after receiving written notice from
Lender demanding cure of such default: (1) cures the default within ten
(10) days; or (2) if the cure requires more than ten (10) days, immediately
initiates steps which Lender deems in Lender’s sole discretion to be sufficient
to cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.

LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance on this Note and all accrued unpaid interest immediately due, and then
Borrower will pay that amount.

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses, whether or not there is a lawsuit, including
attorneys’ fees, expenses for bankruptcy proceedings, (including efforts to
modify or vacate any automatic stay or injunction), and appeals. If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

GOVERNING LAW. This Note will be governed by, construed and enforced in
accordance with federal law and the laws of the State of South Dakota. This Note
has been accepted by Lender in the State of South Dakota.

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $19.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether check ng.
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and accounts Borrower may open in the future. However,
this does not include any IRA or Keogh accounts, or any trust accounts for which
setoff would be prohibited by law. Borrower authorizes Lender, to the extent
permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.

LINE OF CREDIT. This Note evidences a revolving line of credit. Advance under
this Note, as well as directions for payment from Borrower’s accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral requests be

2



--------------------------------------------------------------------------------



 



confirmed in writing. Borrower agrees to be liable for all sums either: (A)
advanced in accordance with the instructions of an authorized person or (B)
credited to any of Borrower’s accounts with Lender. The unpaid principal balance
owing on this Note at any time may be evidenced by endorsements on this Note or
by Lender’s internal records, including daily computer print-outs. Lender will
have no obligation to advance funds under this Note if: (A) Borrower or any
guarantor is in default under the terms of this Note or any agreement that
Borrower or any guarantor has with Lender, including any agreement made in
connection with the signing of this Note; (B) Borrower or any guarantor ceases
doing business or is insolvent; (C) any guarantor seeks, claims or otherwise
attempts to limit, modify or revoke such guarantor’s guarantee of this Note or
any other loan with Lender; (D) Borrower has applied funds provided pursuant to
this Note for purposes other than those authorized by Lender.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Please notify us if we report any inaccurate information about your account(s)
to a consumer reporting agency. Your written notice describing the specific
inaccuracy(ies) should be sent to us at the following address: Beresford
Bancorporation, Inc., Beresford Bancorp, 600 Main Street, PO Box 1029, Britton,
SD 57430-1029.

GENERAL PROVISIONS. This Note is payable on demand. The inclusion of specific
default provisions or rights of Lender shall not preclude Lender’s right to
declare payments of this Note on its demand. Lender may delay or forgo enforcing
any of its rights or remedies under this Note without losing them. Borrower and
any other person who signs, guarantees or endorses this Note, to the extent
allowed by law, waiving presentment, demand for payment, and notice of dishonor.
Upon any change in the terms of this Note, and unless otherwise expressly stated
in writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

             
BORROWER:
 
           
 
           
DESERT CAPITAL REIT, INC.
 
           
 
           
By:
      By:    

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

  Authorized Signer for Desert Capital Reit, Inc.       Authorized Signer for
Desert Capital Reit, Inc.

3



--------------------------------------------------------------------------------



 



DISBURSEMENT REQUEST AND AUTHORIZATION

                                                          Principal   Loan Date
  Maturity   Loan No.   Call/Doll   Account   Officer   Initials
$5,000,000.00
    08-26-2004       02-01-2005                                          

References in the shaded areas are for Lender’s use only and do not limit the
applicability of this
document to any particular loan or item.
Any item above containing ***** has been omitted due to text length limitations.

             
Borrower:
  Desert Capital Reit, Inc.   Lender:   Beresford Bancorporation, Inc.

  357 Renaissance Drive, Suite A       Beresford Bancorp

  Las Vegas, NV 89919       600 Main Street

          P.O. Box 1029

          Britton, SD 57430-1029

          (605) 448-2643



--------------------------------------------------------------------------------

LOAN TYPE. This is a Variable Rate Nondisclosable Revolving Line of Credit to a
Corporation for $5,000,000.00 due on February 1, 2005. The reference rate (10
Treasury Bill Rate plus 3%, currently 7.280%) is rounded to the nearly
0.125 percent, resulting in an initial rate of 7.250.

PRIMARY PURPOSE OF LOAN. The primary purpose of this loan is for:

     
o
  Persona, Family, or Household Purposes or Personal Investment.
 
   
x
  Business (including Real Estate Investment).

DISBURSEMENT INSTRUCTIONS. Borrower understands that no loan proceeds will be
disbursed until all of Lender’s conditions for making the loan have been
satisfied. Please disburse the loan proceeds of $5,000,000.00 as follows:

         
Other Disbursements:
  $ 5,000,000.00  
$5,000,000.00 Revolving Line of Credit
       
 
   

--------------------------------------------------------------------------------

   
Note Principal:
  $ 5,000,000.00  

FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER’S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER’S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED AUGUST 26, 2004.

             
BORROWER:
 
           
 
           
DESERT CAPITAL REIT, INC.
 
           
 
           
 
           
By:
      By:    

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

  Authorized Signer for Desert Capital Reit, Inc.       Authorized Signer for
Desert Capital Reit, Inc.

4



--------------------------------------------------------------------------------



 



CORPORATION RESOLUTION TO BORROW / GRANT COLLATERAL

                                                  Principal   Loan Date  
Maturity   Loan No.   Call/Doll   Account   Officer Initials
$5,000,000.00
    08-26-2004       02-01-2005                                    

References in the shaded areas are for Lender’s use only and do not limit the
applicability of this
document to any particular loan or item.
Any item above containing ***** has been omitted due to text length limitations.

             
Borrower:
  Desert Capital Reit, Inc.   Lender:   Beresford Bancorporation, Inc.

  357 Renaissance Drive, Suite A       Beresford Bancorp

  Las Vegas, NV 89919       600 Main Street

          P.O. Box 1029

          Britton, SD 57430-1029

          (605) 448-2643



--------------------------------------------------------------------------------

WE, THE UNDERSIGNED, DO HEREBY CERTIFY THAT:

THE CORPORATION’S EXISTENCE. The complete and correct name of the Corporation is
Desert Capital Reit, Inc. (“Corporation”). The Corporation is a corporation for
profit which is, and at all times shall be, duly organized, validly existing,
and in good standing under and by virtue of the laws of the Corporations state
of Incorporation. The Corporation is duly authorized to transact business in all
other states in which the Corporation is doing business, having obtained all
necessary filings, governmental licenses and approvals for each state in which
the Corporation is doing business. Specifically, the Corporation is, and at all
times shall be duly qualified as a foreign corporation in all states in which
the failure to so qualify would have a material adverse effect on its business
or financial condition. The Corporation has the full power and authority to own
its properties and to transact a the business in which it is presently engaged
or presented proposes to engage. The Corporation maintains an office at 357
Renaissance Drive, Suite A, Las Vegas, NV 89919. Unless the Corporation has
designated otherwise in writing, the principal office is the office at which the
Corporation keeps its books and records. The Corporation will notify Lender
prior to any change in the location of the Corporation’s state of organization
or any change in the Corporation’s name. The Corporation shall do all things
necessary to preserve and to keep in full force and effect its existence, rights
and privileges, and shall comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmental or quasi-governmental authority
or court applicable to the Corporation and the Corporation’s business
activities.

RESOLUTIONS ADOPTED. At a meeting of the Directors of the Corporation, or if the
Corporation is a close corporation having no Board of Directors then at a
meeting of the Corporation’s shareholders, duly called and held on
                    , at which a quorum was present and voting, or by other duly
authorized action in lieu of a meeting, the resolutions set forth in this
Resolution were adopted.

OFFICERS. The following named persons and entities are officers of Desert
Capital Reit, Inc.:

             
NAMES
  TITLES   AUTHORIZED   ACTUAL SIGNATURES

ACTIONS AUTHORIZED. Any two (2) of the persons and entities listed above may
enter into any agreements of any nature with Lender, and those agreements will
bind the Corporation. Specifically, but without limitation, any two (2) of such
persons and entities are authorized, empowered, and directed to do the following
for and on behalf of the Corporation:

Borrow Money. To borrow, as a cosigner or otherwise, from time to time from
Lender, on such terms as may be agreed upon between the Corporation and Lender,
such sum or sums of money as in their judgment should be borrowed, without
limitation.

Execute Notes. To execute and deliver to Lender the promissory note or notes, or
other evidence of the Corporation’s credit accommodations, on Lender’s forms, at
such rates of interest and on such terms as may be agreed upon, evidencing the
sums of money so borrowed or any of the Corporation’s indebtedness to Lender,
and also to execute and deliver to Lender one or more renewals, extensions,
modifications, refinancings, consolidations, or substitutions for one or more of
the notes, any portion of the notes, or any other evidence of credit
accommodations.

Grant Security. To mortgage, pledge, transfer, endorse, hypothecate, or
otherwise, encumber and deliver to Lender any property now or hereafter
belonging to the Corporation or in which the Corporation now or hereafter may
have an interest, including without limitation all real property and all
personal property (tangible or intangible) of the Corporation, as security for
the payment of any loans or credit accommodations so obtained, any promissory
notes so executed (including any amendments to or modifications, renewals, and
extensions of such promissory notes), or any other or further indebtedness of
the Corporation to Lender at any time owing, however the same may be evidenced.
Such property may be mortgaged, pledged, transferred, endorsed, hypothecated or
encumbered at the time such loans are obtained or such indebtedness is incurred,
or any other time or times, and may be either in addition to or in lieu of any
property theretofore mortgaged, pledged, transferred, endorsed, hypothecated or
encumbered.

Execute Security Documents. To execute and deliver to Lender the forms of
mortgage, deed of trust, pledge agreement, hypothecation agreement, and other
security agreements and financing statements which Lender may require and which
shall evidence the terms and conditions under and pursuant to which such liens
and encumbrances, or any of them are given; and also to execute and deliver to
Lender

5



--------------------------------------------------------------------------------



 



any other written instruments, any chattel paper, or any other collateral, of
any kind or nature, which lender may deemed necessary or proper in connection
with or pertaining to the giving of the liens and encumbrances.

Negotiate Items. To draw, endorse, and discount with Lender all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive ash for the same or to cause such proceeds to be credited
to the Corporation’s account with Lender, or to cause such other disposition of
the proceeds derived therefrom as they may deem advisable.

Further Acts. In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances under such lines,
and in all cases, to do and perform such other acts and things, to pay any and
all fees and costs, and to execute and deliver such other documents and
agreements, including agreements waiving the right to a trial by jury, as the
officers may in their discretion deem reasonably necessary or proper in order to
carry in effect the provisions of this Resolution.

ASSUMED BUSINESS NAMES. The Corporation has filed or recorded all documents or
filings required by law relating to all assumed business names used by the
Corporation. Excluding the name of the Corporation, the following is a complete
list of all assumed business names under which the Corporation does business:
None.

NOTICES TO LENDER. The Corporation will promptly notify Lender in writing at
Lender’s address shown above (or such other addresses as Lender may designate
from time to time) prior to any (A) change in the Corporation’s name; (B) change
in the Corporation’s assumed business name(s); (C) change in the management of
the Corporation; (D) change in the authorized signer(s); (E) change in the
Corporation’s principal office address; (F) change in the Corporation’s state of
organization; (G) conversion of the Corporation to a new or different type of
business entity; or (H) change in any other aspect of the Corporation that
directly or indirectly relates to any agreements between the Corporation and the
Lender. NO change in the Corporation’s name or state or organization will take
effect until after Lender has received notice.

CERTIFICATION CONCERNING OFFICERS AND RESOLUTIONS. The officers named above are
duly elected, appointed, or employed by or for the Corporation, as the case may
be, and occupy the positions set opposite their respective names. This
Resolution now stands of record on the books of the Corporation, is in full
force and effect, and has not been modified or revoked in any manner whatsoever.

NO CORPORATE SEAL. The Corporation has no corporate seal, and therefore, no seal
is affixed to this Resolution.

CONTINUING VALIDITY. Any and all acts authorized pursuant to this Resolution and
performed prior to the passage of this Resolution are hereby ratified and
approved. This Resolution shall be continuing, shall remain in full force and
effect and Lender may rely on it until written notice of its revocation shall
have been delivered to and received by Lender at Lender’s address shown above
(or such addresses as Lender may designate from time to time). Any such notice
shall not affect any of the Corporation’s agreements or commitments in effect at
the time notice is given.

IN TESTIMONY WHEREOF, We have hereunto set our hand attest that the signatures
set opposite the names listed above are their genuine signatures.

We each have read all the provisions of this Resolution and we each       on
behalf of the Corporation certify that all statements and representations made
in this Resolution are true and correct. This Corporate Resolution to Borrow /
Grant Collateral is dated                     .

            CERTIFIED TO AND ATTESTED BY:
      By:           Authorized Signer for Desert Capital        Reit, Inc.     
        By:           Authorized Signer for Desert Capital        Reit, Inc.   
 

NOTE: If the officers signing this Resolution are designated by the foregoing
document as one of the officers authorized to act on the Corporation’s behalf,
it is advisable to have this Resolution signed by at least one non-authorized
officer of the Corporation.

6